Case 2:19-cr-20793-GAD-APP ECF No. 12 filed 11/20/19 PagelD.23 Page1of2 2

-PS8
(8/88)

United States District Court

for the
Eastern District of Michigan

U.S.A. vs. Keith Dotson Docket No. 19-30587
Petition for Action on Conditions of Pretrial Release

COMES NOW, Demetrius Hardy, PRETRIAL SERVICES OFFICER presenting an official report upon
the conduct of defendant Keith Dotson who was placed under pretrial release supervision by United States
Magistrate Judge R. Steven Whalen sitting in the court at the Eastern District etroit, on.
November 12, 2019 under the following conditions:

  

 

 

1) Report as directed to Pretrial Services
2) Surrender any passport CLERK'S OFFICE

3) Do not obtain a passport or other international travel document US. DISTRICT COURT

4) Travel restricted to the Eastern District of Michigan, unless previous consent is received from
Pretrial Services or the court

5) Avoid all contact with victim or witnesses

6) Get medical or psychiatric treatment

7) Participate in Location Monitoring/Home Detention

8) Submit to Location Monitoring technology as directed by Pretrial Services and pay all or part of the
cost of the program

9) Submit to drug testing; if negative discontinue; if positive continue testing and treatment as directed
10) Participate in specialized treatment

11) Internet/computer use for work purposes at Olympia Entertainment only

12) No internet/computer use at home or for self employment or side jobs outside of work with
Olympia Entertainment

13) Court will allow the defendant to reside at his home which is near a school

14) Do not obtain, view, or possess any sexually explicit, sexually graphic, or erotic materials

15) No contact with the victim or any of the victim's immediate family

16) No contact with minor children under the age of eighteen (18), do not reside in any household
where the victim(s) or minor children live, do not obtain employment or participate in any volunteer
activity during which there is unsupervised contact with minors under the age of eighteen (18)

17) Do not visit any areas within 100 yards of any school, day care center, park, or other place where
children congregate

18) Reside in a residence approved by pretrial services

19) Participate in the computer restrictions/monitoring: allowed computer use or connected devices for
employment purposes; no internet access unless for employment purposes

20) Do not patronize or be in or around places where sexually explicit material or stimuli are available
Case 2:19-cr-20793-GAD-APP ECF No. 12 filed 11/20/19 PagelD.24 Page 2 of 2

Respectfully presenting petition for action of court and for cause as follows:
(if short insert here; if lengthy write on separate and attach)

The following special condition of bond was not included in the original bond conditions.

PRAYING THAT THE COURT WILL ORDER THAT BOND BE AMENDED TO INCLUDE THE
FOLLOWING SPECIAL CONDITION:

Do not possess a firearm, destructive device, or other dangerous weapon.

ORDER OF COURT I declare under penalty of perjury that the
foregoing is true and correct.

Considered and ordered this XO any of
Movenh+— 2019 and ordered filed and Executed on
made a part of the records in the above case. S|

 

 

w= SO

Demetrius Hardy

 

R. Steven Whalen
U.S. Magistrate Judge

U.S. Pretrial Services Officer

Place: Detroit, Michigan
Date: November 19, 2019
